Citation Nr: 1506936	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  04-09 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an apportionment of the Veteran's Department of Veterans Affairs compensation benefits on behalf of his ex-wife prior to December 1, 2006.


REPRESENTATION

Appellant:   Unrepresented

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant, her mother, and a friend


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran had active military service from June 1973 to November 1974.  The appellant is the Veteran's ex-wife. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2003 apportionment decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

This issue concerns a claim for an apportionment of the Veteran's VA disability compensation for his ex-spouse from the date she filed her apportionment claim in June 2003, and the date the parties divorce became final on December 1, 2006.  Therefore, the issue is characterized as cited on the title page as it appears that this most accurately reflects the only time apportionment would be appropriate.

In April 2004, the appellant, her mother, and a friend testified at a hearing at the RO.  In April 2007, the Board remanded the appeal for additional development.  

FINDING OF FACT

The preponderance of the evidence shows that the Veteran reasonably discharged his responsibility to the appellant and the appellant did not suffer a hardship during the appeal period.


CONCLUSION OF LAW

The criteria for an apportionment of the Veteran's disability benefits are not met.  38 U.S.C.A. § 5307 (West 2014); 38 C.F.R. §§ 3.450, 3.451 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  However, the matter at issue arises under a different chapter of Title 38, United States Code, than the one controlled by the VCAA.  Therefore, the Board finds that the VCAA is inapplicable to the claim on appeal.

There are, however, other notification and procedural requirements with regard to this claim.  A claim for an apportionment is a "contested claim" and is subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, 19.102 (2014).  See also 38 C.F.R. §§ 20.500-20.504 (2014).  The Board notes that it appears that contested claim procedures have been followed in this appeal, and that there is no evidence or allegation that such procedures have not been followed.  

The record also shows that in substantial compliance with the April 2007 remand instructions in October 2014, the Veteran and the appellant were asked to clarify their representation as well as provide VA with financial information; in January 2014 the AOJ mailed the Veteran a copy of the transcript from the appellant's personal hearing and the post-remand information she provided to VA; and in March 2014 both parties were sent copies of the supplemental statement of the case.

The post-remand record does not show that either party provided VA with pertinent financial information despite VA's requesting this information in October 2011, January 2013, and/or January 2014.  Nonetheless, the Board finds that another remand to request this information is not required because the appellant in March 2013 notified VA that she did not have her pre-December 2006 records and the Veteran is not obligated to provide VA with any additional records.  

The Board finds that the actions outlined above establish that any duties to notify and assist owed the parties have been met.  Under these circumstances, the Board finds that there is no prejudice to the appellant or Veteran in proceeding, at this juncture, with a decision on the appeal.

II.  Law and regulations

VA regulations provide for two types of apportionments.  A "general" apportionment may be paid under the circumstances set forth in 38 C.F.R. § 3.450.  More specifically, 38 C.F.R. § 3.450(a)(1)(ii) provides that an apportionment may be paid if the Veteran is not residing with his or her spouse, or if the Veteran's children are not residing with the Veteran and the Veteran is not reasonably discharging his or her responsibility for the spouse's or children's support.  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450. See Hall v. Brown, 5 Vet. App. 294 (1993).

The second type of apportionment is a "special" apportionment which may be paid under the circumstances set forth in 38 C.F.R. § 3.451.  That regulation provides that, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation benefits payable may be apportioned between the Veteran and his or her dependents on the basis of the facts of the individual case, as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents on whose behalf the apportionment is claimed, and the special needs of the Veteran, his or her dependents, and the apportionment claimants.

38 C.F.R. § 3.451 further provides that apportionment of more than 50 percent of the Veteran's benefits is ordinarily considered to constitute undue hardship on him or her while apportionment of less than 20 percent of his or her benefits is ordinarily considered insufficient to constitute a reasonable amount for any apportionee. 

Both of these types of apportionments (either "general" or "special" apportionment) are payable to a spouse or dependent.  38 U.S.C.A. § 5307(a)(2) (West 2014); 38 C.F.R. §§ 3.450, 3.451.

The "benefit-of-the-doubt" rule is not for application in a contested claim such as this case because the benefit of the doubt cannot be given to both the appellant and the Veteran simultaneously.  Elias v. Brown, 10 Vet. App. 259, 263 (1997).

In this case, information contained in VA records, as well as documents from the appellant and the Veteran, including Court records demonstrate entitlement to an apportionment of the Veteran's benefits, or an additional apportionment is not warranted.  

Here, the Veteran's service connected disabilities include olivoponto cerebellar degeneration rated 100 percent disabling; dementia associated with olivoponto cerebellar degeneration rated 100 percent disabling; and loss of use of both lower extremities associated with olivoponto cerebellar degeneration rated 100 percent disabling.  He also is entitlement to special monthly compensation for loss of use of both feet, both lower extremities and for aid and attendance.  For the period between October 1999 and January 2003, the Veteran was not considered competent for VA purposes.  Since January 2003, however, he has been considered competent to handle his affairs, and that has been his status since that time.  

The record shows the appellant submitted a claim for an apportionment of the Veteran's compensation benefits in June 2003.  She and the Veteran were in the process of obtaining a divorce.  In August 2003, the appellant submitted a document reflecting her financial status.  This showed she was in receipt of $875 per month of support income from the Veteran, together with another $325 from Social Security.  These exceed her reported monthly expenses.  At her April 2004 hearing, she advised the Veteran's monthly support payments were not consistent, but nevertheless ranged between $300 and $875.  Beginning in July 2005, at the request of the Veteran, VA started paying the appellant $1320 per month, which was taken from his monthly compensation benefits.  (These payments apparently ceased as of December 1, 2006.)  In February 2006, the Veteran advised that consistent with an agreement with the appellant, recognized by the Pennsylvania Court of Common Pleas, the Veteran paid the appellant a lump sum in the amount of $16,776 to satisfy support requirements.  This would approximate an additional $400 per month for the 41 month period contemplated by the claim before the Board, (July 2003 to the end of November 2006).  Thus, for the period at issue, the Veteran is shown to have made monthly support payments to the appellant ranging from between $700/$1275 ($300 +$400/$875 + $400 for the period prior to July 2005) to as much as $1720 ($1320 + $400 for the period from July 2005 to the end of November 2006).  

The appellant has generally argued the amount she has received from the Veteran was not enough to cover her expenses.  However, on the only occasion where she has provided precise figures for the period at issue; (August 2003) it shows her monthly income exceeded her expenses.  Although the Veteran may not have been strictly adhering to whatever arrangements were being negotiated in the Courts over the course of their divorce proceedings, this fact, together with the amount of payments the Veteran made, makes it evident he was reasonably discharging his responsibility for his spouse's support and she was not suffering a hardship.  Therefore, an award of an apportionment of the Veteran's compensation benefits is not warranted for the period at issue.   


ORDER

Entitlement to any additional apportionment of the Veteran's disability compensation benefits is denied. 




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


